Citation Nr: 1715238	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1..Entitlement to a temporary total rating based upon the need for convalescence following June 2010 surgical anterior cruciate ligament (ACL) repair, right knee.

2. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 2001.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 RO decision that in pertinent part, granted service connection and a 10 percent rating for degenerative joint disease of the right knee, and denied entitlement to a temporary total convalescent rating after June 2010 ACL repair surgery.

A personal hearing was held in November 2013 before a Decision Review Officer (DRO) of the RO, and a transcript of this hearing is of record.

In August 2015, the Board remanded the appeal for additional development, and the case was subsequently returned to the Board.

The issue of entitlement to a higher initial rating for degenerative joint disease of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1. Service connection has not been established for right ACL tear and the probative evidence of record does not reflect that this disorder was caused or aggravated by service or a service-connected disability.

2. The Veteran underwent right ACL surgery in June 2010 to repair his non-service-connected ACL tear that was incurred in January 2010.
CONCLUSION OF LAW

The criteria for a temporary total rating based on the need for convalescence following a June 2010 ACL repair have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by letters dated in March 2010 and August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements, lay statements, and hearing testimony in support of his claims.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology of the current ACL tear residuals. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its August 2015 remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion, and attempt to obtain additional private medical records, and records from the Department of Labor, and this was done. The AOJ attempted to obtain the Veteran's records from the Department of Labor but were informed that he needed to submit a release and that he had a copy in his possession. The AOJ contacted the Veteran to obtain a completed release form and he indicated that the Department of Labor only had the same private medical records that were already submitted by Ortho Carolina.

Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the VA examinations and August 2016 VA medical opinion are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's reported history, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

The Veteran was afforded a hearing before a DRO of the RO and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).
 
Analysis

The Board has reviewed and considered all of the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
 will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Convalescent Rating

The Veteran seeks a temporary total evaluation, based on the need for convalescence following his 2010 right knee ACL repair surgery. He asserts that this surgery was performed for his service-connected right knee disability, and that he was out of work for nine months. See his June 2011 notice of disagreement. In his April 2013 substantive appeal, he reiterated his assertions and said he was out of work for ten months.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release. 38 C.F.R. § 4.30. A total rating will be assigned under this section if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence (effective as to outpatient surgery March 1, 1989); (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more (effective as to outpatient treatment March 10, 1976). 38 C.F.R. § 4.30 (a). Extensions of one, two, or three months beyond the initial three months may be made by applying the same criteria. 38 C.F.R. § 4.30 (b)(1). Extensions of one or more months up to six months beyond the initial six months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30 (b)(2).

The Board must first determine whether the June 2010 right ACL surgery was for a service-connected disability.  In this regard, the Board notes that service connection has not been established for right ACL repair.  Thus, the Board must determine whether there is any relationship between the right ACL repair surgery and the Veteran's service-connected right knee degenerative joint disease.  

The Veteran's service treatment records reflect complaints of bilateral knee pain but do not document a diagnosis of a right ACL tear. He was diagnosed with patellofemoral syndrome. 

On compensation examination of the right knee performed for VA by QTC in March 2001, the examiner indicated that with regard to the claimed right knee condition, there was no pathology to render a diagnosis. An X-ray study of the right knee was within normal limits.

A January 2007 VA magnetic resonance imaging (MRI) scan of the right knee showed mild degenerative joint disease. An ACL tear was not seen, and there were no intrinsic abnormalities of the menisci.

Post-service treatment records reflect that the Veteran first sought treatment for a right ACL tear in January 2010, more than 8 years after separation from service.

A MRI of the right knee was conducted in late January 2010, after the Veteran reported that while exercising on January 27, 2010 he heard a "pop" and fell. The diagnostic impression was a full thickness tear of the ACL, a horizontal tear of the medial meniscus, and mild degenerative joint disease.

A February 2010 VA orthopedic consult reflects that the Veteran reported that he injured his knee one week ago while playing basketball, and an MRI showed a right ACL tear. Subsequent VA outpatient treatment records reflect the same reported history from the Veteran. ACL reconstruction surgery was recommended, and the Veteran underwent ACL repair surgery on June 29, 2010. 

At no point during the Veteran's treatment for the right ACL tear, including following his June 2010 surgery, was a connection between that condition and service even suggested by a clinician. 

On VA examination in September 2010, the Veteran reported that he injured his right knee while running in service in 1998, and that he never fully recovered from that injury and had progressively increasing pain ever since. He stated that he tore his right ACL during a workout in January 2010. The examiner indicated that a review of the service treatment records showed that the Veteran had complained of bilateral knee pain for the previous two years in October 2000 and the assessment at that time was patellofemoral syndrome of the bilateral knees, and on QTC examination in March 2001, there was no pathology to render a diagnosis. Knee X-ray studies in 2000 were normal, and the degree of degenerative joint disease at least in the right knee is radiographically occult as it was not commented on in the right knee X-ray study in August 2010, and the degenerative changes are evident in both knees on MRI in late January 2010. Thus the fact that X-ray studies of the knees were normal during military service did not preclude that the Veteran had degenerative joint disease as this is still not visible at least in the right knee on plain X-ray study. The Veteran had complaints of chronic knee pain which though assessed as patellofemoral syndrome could have also been due to degenerative joint disease, and the examiner opined that it is at least as likely as not that mild bilateral degenerative joint disease was incurred and was a result of military service. The examiner also opined that the Veteran's right ACL tear by his own history occurred several years after discharge and was not caused by or a result of military service. The examiner stated that there was also no clear evidence that the Veteran had a meniscal tear of the right knee during military service as there were no particularly severe complaints regarding the right knee compared to the left. The examiner opined that the meniscal tear is less likely as not a result of military service.

Private medical records reflect that the Veteran injured his right knee in August  2012, and was diagnosed with right knee strain. He subsequently underwent right ACL reconstruction surgery.

A VA medical opinion was obtained in October 2015. The examiner opined that the right ACL tear was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected right knee degenerative joint disease. The rationale was that an ACL tear is not caused by a progression of degenerative joint disease but is the result of a direct injury involving the knee. Thus, it is less likely as not that the right ACL tear in 2010 was caused or aggravated by the service-connected right knee degenerative joint disease.

A VA medical opinion was obtained in August 2016. The examiner indicated that the claims file was reviewed, discussed relevant medical records, and opined that it was less likely than not that the right ACL tear in 2010 was caused or aggravated by the service-connected right knee degenerative joint disease. The rationale was that a 2010 MRI documented history of a fall with resultant ACL tear, and degenerative changes noted at that time continued to be mild, thus indicating that the service-connected right knee degenerative joint disease was not the cause of acute right knee ACL tear. The examiner also observed that multiple X-ray studies of the right knee were normal from 2000 to 2006.

Although the Veteran contends that his right ACL tear is related to his service-connected degenerative joint disease of the right knee and therefore the surgery in question was for a service-connected disability, he has not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his right ACL tear, which is not the type of condition that is readily amenable to probative lay comment regarding its appropriate diagnosis and etiology. The Board finds that his lay opinion is far outweighed by the opinions from the VA examiners. See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

In short, the probative evidence is against a finding that the Veteran's right ACL tear had its onset in service or is otherwise related to service or a service-connected disability, to include degenerative joint disease of the right knee. 

Thus, the Board finds that assignment of a temporary total evaluation based on convalescence following the Veteran's June 2010 right ACL repair surgery is not warranted. As discussed above, the Veteran has not established service connection for residuals of right ACL tear, and records do not show that the surgery performed on that date involved a service-connected disability.  Pre-operative treatment notes indicate the surgery was planned to treat the Veteran's non-service-connected right knee ACL tear, and post-operative notes reflect that a surgical repair of that post-service injury was performed. Accordingly, there is no basis in law for an award of a temporary total evaluation for the right ACL repair and the claim for a temporary total evaluation on the basis of convalescence related to that procedure must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A temporary total evaluation for convalescence following a June 2010 right ACL repair surgery is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for a higher initial rating for service-connected degenerative joint disease of the right knee.

The Veteran most recently underwent a VA examination to assess the severity of his service-connected right knee disability in June 2014. Subsequently, the United States Court of Appeals for Veterans Claims (Court) held that in order to be adequate, examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).

The June 2014 VA examination report does not include the required findings, and remand is required for another VA examination of the service-connected right knee degenerative joint disease.

As noted above, the Veteran's residuals of right ACL tear is not a service-connected disability. The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation. 38 C.F.R. § 4.14. However, where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181   (1998).

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary release, obtain updated VA and private treatment records and associate them with the electronic claims file.

2. Schedule the Veteran for VA compensation examination to determine the current severity of his service-connected right knee degenerative joint disease. The electronic claims file must be reviewed by the examiner. All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail. 

The examiner should specifically test the range of motion of each knee in active motion and passive motion, and should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and after repetitive use. If any of these tests are not medically appropriate for any reason, state this and provide an explanation.

The examiner should also consider whether there is additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible. 

The examiner should also comment on the degree of lateral instability or recurrent subluxation of the right knee, if shown.

If the examiner cannot distinguish the effects of any non-service-connected right knee disability (such as residuals of right ACL tear) from the symptoms due to service-connected right knee degenerative joint disease, the examiner should report the right knee degenerative joint disease symptomatology including the effects of the non-service-connected disability.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3. Then readjudicate this claim in light of all additional evidence. If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


